Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 6, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  160387                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160387
                                                                   COA: 349694
                                                                   Barry CC: 2018-000844-FH
  JOHN MICHAEL ULRICH,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 29, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 6, 2020
           a0303
                                                                              Clerk